Citation Nr: 1020579	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  07-17 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for Crohn's disease.

2.  Entitlement to service connection for a right hip 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Kessel, Counsel




REMAND

The Veteran had active military service from August 1992 to 
August 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, whereby the RO denied service connection 
for Crohn's disease and a right hip disability (characterized 
as right hip pain).

In a May 2009 supplemental statement of the case (SSOC), the 
RO characterized the right hip issue as a claim of service 
connection for a bilateral hip condition.  Although a general 
reference was made to the left hip when the RO previously 
addressed the right hip claim, a left hip claim was not 
expressly adjudicated in the July 2006 rating decision or a 
March 2007 statement of the case (SOC).  Instead, the claim 
was clearly limited to only the right hip.  The Board points 
out that the regulations provide that in no case will a SSOC 
be used to announce decisions by the RO on issues not 
previously addressed in the statement of the case (SOC).  
38 C.F.R. § 19.31 (2009).  In the course of prosecuting the 
two claims that are on appeal, the Veteran and his 
representative have contended that service connection should 
also be warranted for a left hip disability.  As this issue 
has not been developed for appellate review, it is referred 
to the agency of original jurisdiction (AOJ) for appropriate 
action.

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).

Satisfactory lay or other evidence that an injury or disease 
was incurred in combat will be accepted as sufficient proof 
of service incurrence if the evidence is consistent with the 
circumstances, conditions, or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d).

The Veteran asserts that he developed Crohn's disease as a 
result of his active military service.  Specifically, he 
states that he experienced similar symptoms while he was 
stationed in Somalia.  The Veteran maintains that the poor 
and unhygienic conditions of the country led to infections 
and abdominal problems.  He believes that the Crohn's disease 
that was diagnosed after his military service had its onset 
during or is otherwise related to his military service.  
Thus, the Veteran contends that service connection is 
warranted for Crohn's disease.

The Veteran also asserts that he has developed a right hip 
disability as a result of his Crohn's disease.  Specifically, 
he states that his treating physicians have indicated that 
steroid treatment for Crohn's disease has affected his right 
hip and resulted in a secondary disability.  Thus, the 
Veteran contends that service connection is warranted for a 
right hip disability on a secondary basis.

Under 38 C.F.R. § 3.310, service connection may also be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury, or for the 
degree of disability resulting from aggravation of a non-
service-connected disability by a service-connected 
disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  The Board notes that there has been an amendment to 
the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-
47 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310 (2009)).  
The amendment sets a standard by which a claim based on 
aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
United States Court of Appeals for Veterans Claim's (Court) 
1995 ruling in Allen, it was made clear in the comments to 
the regulation that the 2006 changes were intended to place a 
burden on the claimant to establish a pre-aggravation 
baseline level of disability for the non-service-connected 
disability before an award of service connection based on 
aggravation may be made.  This had not been VA's practice, 
which strongly suggests that the revision amounts to a 
substantive change in the regulation.  Given what appear to 
be substantive changes, and because the Veteran's claims were 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the revision, which version favors the claimant.  See 
38 C.F.R. § 3.310 (2006).

VA will provide a medical examination when there is:  (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies; and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability; but insufficient competent 
medical evidence on file for VA to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. 
§ 3.159(c)(4)(i) (2009); McLendon v. Nicholson, 20 Vet. 
App. 79, 81 (2006).

Private treatment records document multiple diagnoses of 
Crohn's disease, the earliest of which was in August 2004.  
Thus, there is competent evidence of a current disability.

Although the Veteran's service records do not contain a 
diagnosis of Crohn's disease, he was awarded the Combat 
Action Ribbon, presumably for his participation in Operation 
Restore Hope when he was stationed in Mogadishu, Somalia.  It 
was during this time period, between October 1993 and March 
1994, that the Veteran recalls experiencing symptoms similar 
to those from Crohn's disease.  The conditions in Somalia 
during that time period are well known and the Veteran's 
statements concerning the poor hygiene are consistent with 
the circumstances surrounding his service in Somalia.

As noted previously, satisfactory lay or other evidence that 
an injury or disease was incurred in combat will be accepted 
as sufficient proof of service incurrence if the evidence is 
consistent with the circumstances, conditions, or hardships 
of such service even though there is no official record of 
such incurrence or aggravation.  It is telling that there are 
multiple service treatment records prior to, and after, the 
time period of the Veteran's service in Somalia but none 
dated from his time in Somalia.  The provisions of section 
1154(b) apply to cases similar to the Veteran's case where 
there are no official records of an injury or disease but his 
statements provide satisfactory evidence that an injury or 
disease was incurred in combat.  Thus, the Board finds that 
the Veteran likely experienced symptoms similar to that of 
his Crohn's disease during his combat military service.

Although the Veteran's treating physicians have not commented 
on the origin of his Crohn's disease, the Veteran's 
statements that he has experienced similar symptoms since his 
time in Somalia are at least an indication that Crohn's 
disease may be associated with his service.  Accordingly, the 
Board finds that a remand is necessary in order to afford the 
Veteran an examination in connection with the claim.  In 
addition to conducting a medical examination, the prospective 
examiner should provide an opinion as to whether the Veteran 
has Crohn's disease that is attributable to his active 
military service.

It is also necessary to remand the claim of service 
connection for a right hip disability.  Given the Veteran's 
theory of secondary service connection, the claim is 
intertwined with the result of the Crohn's disease claim.  In 
addition to the nexus opinion regarding Crohn's disease, the 
VA examiner should provide an opinion as to whether the 
Veteran has a right hip disability that is the result of, or 
chronically made worse by, Crohn's disease.

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

On remand, the Veteran should be sent a new VCAA letter 
notifying him of the information and evidence necessary to 
substantiate his service connection claims.  A new letter is 
required because a notice letter that was sent to the Veteran 
in May 2006 did not contain any notice regarding 
substantiating a service connection claim on a secondary 
basis.  The new letter should also include information 
regarding the criteria for assigning disability ratings and 
effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).

When he filed his application for benefits, the Veteran 
identified S.A.P., M.D., as a source of relevant medical 
records.  Records from Dr. S.A.P. have been requested and 
obtained.  A December 2005 record from Dr. S.A.P. indicates 
that the Veteran was also being followed at the University of 
Chicago gastrointestinal department.  A record request should 
be made to that facility.

Accordingly, this case is REMANDED for the following actions:

1.  Send a new VCAA notice letter to the 
Veteran.  The letter should notify him of 
the information and evidence necessary to 
substantiate his claims of service 
connection for Crohn's disease and a 
right hip disability.  Notice regarding 
secondary service connection must be 
included.  The letter should also contain 
notice of the manner in which both 
disability ratings and effective dates 
are assigned for awards of disability 
benefits.  See Dingess/Hartman, 19 Vet. 
App. at 473.  The Veteran should be given 
an opportunity to respond to the notice, 
and any additional information or 
evidence received should be associated 
with the claims file.

2.  Request treatment records from the 
University of Chicago's gastrointestinal 
department.  Obtain a release from the 
Veteran as necessary.

3.  After completing that development, 
schedule the Veteran for a VA examination 
in connection with his claims.  (Advise 
the Veteran that failure to appear for an 
examination as requested, and without 
good cause, could adversely affect his 
appeal.  See 38 C.F.R. § 3.655 (2009).)  
The entire claims file, to include a 
complete copy of this remand, should be 
made available to, and reviewed by, the 
designated examiner.  All appropriate 
tests and studies, to include x-rays of 
the right hip, should be performed and 
all clinical findings should be reported 
in detail.  The examiner should identify 
the Veteran's gastrointestinal and right 
hip disabilities, if any.  After 
examining the Veteran, and based on a 
review of the evidence of record, the 
examiner should provide an opinion as to 
the medical probabilities that the 
Veteran has Crohn's disease (or other 
gastrointestinal disability) that is 
related to his active military service, 
particularly the circumstances 
surrounding his combat service in 
Somalia.  The examiner should also 
indicate whether any such disability is 
more likely than not of post-service 
onset.  If a current right hip disability 
is diagnosed, the examiner should provide 
an opinion, based on a thorough review of 
the evidence of record, as to the medical 
probabilities that the Veteran has a 
right hip disability that was caused or 
made chronically worse by Crohn's disease 
(or other gastrointestinal disability), 
including by any treatment for Crohn's 
disease.  The examiner must provide the 
complete rationale for the conclusions 
reached-to include, as appropriate, 
citation to specific evidence of record 
and/or medical authority.

4.  After the requested examination has 
been completed, the report should be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, it should be returned to the 
examiner.

5.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issues on appeal.  If any 
benefit sought is not granted, furnish 
the Veteran and his representative with a 
SSOC and afford them an opportunity to 
respond before the record is returned to 
the Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

